NUMBER 13-18-00270-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

ULLAH INVESTMENTS, LLC,                                                    Appellant,

                                           v.

ABRAHAM ARREDONDO AND
JOSE CERVANTES,                                                           Appellees.


               On appeal from the County Court at Law No. 1
                        of Nueces County, Texas.


                                      ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      This appeal was abated by this Court on August 3, 2018, due to the bankruptcy of

one of the parties to this appeal. See 11 U.S.C. § 362; see generally TEX. R. APP. P. 8.

Since the abatement there has been no activity in this appeal.
       The Court hereby orders the parties to file, within ten days of the date of this order,

an advisory regarding the status of the appeal and, if applicable, a motion to reinstate the

appeal or a motion to dismiss the appeal.

       Failure to respond to this order will result in reinstatement and dismissal of the

appeal for want of prosecution. See TEX. R. APP. P. 42.3(b),(c).

       It is so ORDERED.

                                                                 PER CURIAM


Delivered and filed the
6th day of April, 2020.




                                              2